COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00288-CV


BOHDAN RUDAWSKI                                                          APPELLANT

                                          V.
WOUND MANAGEMENT                                                          APPELLEE
TECHNOLOGIES, INC.
                                       ----------

          FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY

                                       ----------

                          MEMORANDUM OPINION 1
                                       ----------

      Appellant Bohdan Rudawski attempts to appeal from the trial court’s June

14, 2013 order denying his special appearance. Appellant’s notice of appeal was

due July 5, 2013, but he filed it on August 19, 2013. See Tex. R. App. P. 26.1(b)

(stating that in an accelerated appeal, the notice of appeal must be filed within

twenty days after the judgment or order is signed); see also Tex. R. App. P.

28.1(b) (stating that filing a request for findings of fact will not extend the time to

perfect an accelerated appeal).


      1
       See Tex. R. App. P. 47.4.
       On August 20, 2013, we sent a letter to appellant, informing him of our

concern that we might not have jurisdiction over the appeal because his notice of

appeal appeared to be untimely. We informed him that unless he, or any party

desiring to continue the appeal, filed a response showing grounds for continuing

the appeal by August 30, 2013, we could dismiss the appeal for want of

jurisdiction.

       On September 16, 2013, we received a response, but it does not show

grounds for continuing the appeal. 2 Therefore, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).


                                                      PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: October 3, 2013




       2
        Although appellant contends that an interlocutory appeal under civil
practice and remedies code section 51.014(a)(7) does not have specific time
limits for perfection of appeal in the statute, this section must be read in
connection with the rules of appellate procedure, which provide for the exercise
of our jurisdiction upon the timely filing of a notice of appeal. See Tex. R. App. P.
25.1(b), 26.1(b), 28.1(a), (b). The 2008 comment to rule 28.1 specifically
addresses the interplay between statutory interlocutory appellate deadlines and
the deadlines set out in the rules of appellate procedure. See Tex. R. App. P.
28.1 cmt.; see also Preston v. Choctaw Ambulance Auth., No. 02-05-00423-CV,
2006 WL 133538, at *1 (Tex. App.—Fort Worth Jan. 19, 2006, no pet.) (mem.
op.) (dismissing interlocutory appeal of special appearance order because
untimely notice of appeal deprived court of jurisdiction).

                                     2